NOTE: ThiS order is n0r1precedentia1.
United States Court of Appeals
for the FederaI Circuit
CHARLES W. JOHNSON,
C'laimant-Appellom,t, -
V.
ER1c K. SH1NSEK1, SEcRETARY 0F vETERANS
AFFA1RS,
Responclent-Appellee.
2011-'718O
Appeal from the United States C0u1't of Appea1s for
Ve’ce1'anS Claims in case n0. 09-3377, Judge Mary J.
Sch0e1en.
ON MOTION
0 R D E R
-\Char1eS W. J0hns0n moves out of time for an exten-
sion of time to file his brief
Up0n consideration thereof
IT ls ORDERED THAT:

`__/
JOHNSON V. DVA 2
The motion is g'ranted. J0hns0n’S brief is due within
30 days of the date of filing of this 0rder.
FOR THE COUR'r
SEP 2 6 2011 /s/ J an H0rba1y
Dz-1te J an H0rba1y
C1erk
cc: Char1es W. J0hnS0n
Alexander V. Sverdl0v, Esq.
FlL
321 s.s. conair oF§:-pPEA1_s son
me FeoEnAL cannon
SEP 2 6 2011
JAN H‘0RBALY
` CLERK